Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 6, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144490 & (35)                                                                                       Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 144490
                                                                   COA: 298960
                                                                   Kent CC: 09-006895-FH
  SHANE VICTOR CURLEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file a pro per supplement to the application
  for leave to appeal is GRANTED. The application for leave to appeal the November 29,
  2011 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 6, 2012                        _________________________________________
         d0530                                                                Clerk